Citation Nr: 0910918	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1958 to 
December 1959.

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for residuals 
of rheumatic fever claimed separately as an enlarged heart, 
rheumatoid arthritis, diabetes, and hypertension.  The RO 
consolidated the issues into a single claim for residuals of 
rheumatic fever in the January 2006 statement of the case 
(SOC).

In April 2006, the Veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

In September 2007 the Board denied service connection for 
residuals of rheumatic fever.  The Veteran appealed the case 
to the U.S. Court of Appeals for Veteran's Claims (CAVC).  In 
May 2008, the CAVC vacated the Board's September 2007 
decision and remanded the case to the Board for further 
development and readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for residuals of claimed in-service rheumatic 
fever is warranted.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  A letter as to this matter was sent 
in March 2006.

In this case, the Veteran is seeking service connection for 
residuals of rheumatic fever treated while in service.  
Initially, the Board notes that the Veteran's service 
treatment records are unavailable.  In a April 2003 letter to 
the Veteran, the National Personnel Records Center (NPRC) 
reported that the records may have been destroyed in a fire 
at that facility in 1973.  Moreover, the RO's efforts to 
search for alternative records were unsuccessful.  

In a July 1979 private follow-up note, the Veteran complained 
of swelling and tenderness in his ankle.  Objective testing 
found mild conjunctivitis and that the Veteran's ankle was 
ecchymotic along the medial aspect and quite tender.  The 
physician stated that the Veteran's rheumatoid factor was 
negative.  The physician speculated Reiter's syndrome or 
possibly ankylosing spondylitis, but doubted this diagnosis 
due to the Veteran's age and other findings. 

In a July 1979 and a March 1996 private treatment records, 
the Veteran related a history of rheumatic fever while in 
service.  In the January 1998 VA examination report, the 
Veteran reported being ill while in service and that a 
private physician, after discharge, told him he had rheumatic 
fever as a way to explain the illness.

In an August 2004 statement, a private physician, D. M., D. 
O., stated that the Veteran was his patient and that he had a 
history of rheumatic fever in the military. The physician 
also noted that the condition could have initiated his 
hypertension and arthritis years later, and the Veteran had 
current diagnoses of both.  

In a September 2004 statement from the Veteran's buddy, he 
claimed that he was inducted into the Army with the Veteran 
on the same day, and was with him in Fort Knox, Kentucky for 
basic training.  The buddy stated that he remembered that 
during basic training, the Veteran was taken ill and was sent 
to Ireland Army Hospital in Ft. Knox where he learned the 
Veteran was treated for rheumatic fever. He also indicated 
that when the Veteran recovered they were both sent to 
Germany and discharged Christmas Eve 1959.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and, in claims for 
disability compensation, requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In this case, the 
Board recognizes that the Veteran's last VA examination for a 
heart condition and hypertension was in January 1998.  
Although the Veteran gave a history of possible rheumatic 
fever while in service, it was not discussed by the examiner.  
VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Consequently, a new VA examination is required to ascertain 
the etiology of the Veteran's enlarged heart and heart 
condition, hypertension, as well as rheumatoid arthritis and 
diabetes mellitus, and to evaluate if the conditions could be 
related to claimed in-service treatment for rheumatic fever. 

The AMC/RO should also obtain and associate with the claims 
file all outstanding VA and non-VA treatment records.  The 
claims file reflects that the Veteran has received medical 
treatment from the Wheeling Hospital and Wheeling Clinic; 
however, as the claims file only includes records from those 
facilities dated up to November 2002, any additional records 
from those facilities should be obtained.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

In light of the cumulative record and the instructions of the 
May 2008 Joint Motion, the Board has determined that an 
additional medical opinion is needed to determine if 
rheumatic fever was incurred in active service and thus the 
cause of his enlarged heart and heart condition, rheumatoid 
arthritis, diabetes mellitus, and hypertension.

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his residuals 
of rheumatic fever specifically, an 
enlarged heart and heart condition, 
diabetes mellitus, rheumatoid arthritis, 
and hypertension.  Of particular interest 
are any records from D. M., D. O.  After 
the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the Veteran for 
a VA evaluation to determine the etiology 
of his enlarged heart, rheumatoid 
arthritis, diabetes mellitus, and 
hypertension.  All necessary tests should 
be conducted.  Prior to the examination, 
the claims folder must be made available 
to the physician conducting the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is requested to obtain an 
occupational and recreational history to 
document the Veteran's physical activities 
over the years.  Because the veteran was 
almost 23 years old when he entered 
service, the physician is to obtain a 
comprehensive pre-service medical and 
occupational history, to include any 
history of pre-service hospitalizations.

Following examination of the Veteran and 
consideration of the Veteran's claims the 
physician is requested to provide a clear 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran was treated 
for rheumatic fever while in service, and, 
if so, whether his current enlarged heart, 
rheumatoid arthritis, diabetes mellitus, 
and hypertension were at least as likely 
as not (50 percent or greater probability) 
related to that condition alone.

Opinions should be provided based on the 
results of the examination, a review of the 
medical evidence of record, consideration 
of the Veteran's claims, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




